ON ORDER TO SHOW CAUSE
SHEPHERD, J.
On October 13, 2016, this court denied Jose Cruz’s most recent attempt to seek review of the sentence entered below in lower court case number 92-20576A, at the same time ordering Cruz to show cause why he should not be prohibited from any further pro se appeals, pleadings, motions or petitions dealing with Case No. 92-20576A. Cruz responded to the show cause order, but has not shown good reason for not being prohibited from further pro se filings.1
Accordingly, we direct the Clerk of the Third District Court of Appeal to refuse to accept for filing in this court any further appeals, petitions or motions relating to Cruz’s conviction and sentence in Case No. 92-20576A, unless they are filed by a Florida Bar member in good standing. Any such further unauthorized pro se filings by Cruz will subject him to sanctions, including the issuance of written findings forwarded to the Florida Department of Corrections for consideration by it of disciplinary action. See 944.279(1), Fla. Stat. (2016).

. Unbeknownst to this panel, Cruz previously was prohibited by this court from further pro se filing concerning Case No. 92-20S76A. Cruz v. State, 981 So.2d 1272 (Fla. 3d DCA 2008).